     Case 2:20-cr-00283-APG-DJA Document 10 Filed 02/02/21 Page 1 of 4



 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 10339
 2   adows@crdslaw.com
     CORY READE DOWS & SHAFER
 3   1333 North Buffalo Drive, Suite 210
     Las Vegas, Nevada 89128
 4   Telephone: (702) 794-4411
     Facsimile: (702) 794-4421
 5   Attorney for Defendant Deandra Smith

 6
                            UNITED STATES DISTRICT COURT
 7
                                   DISTRICT OF NEVADA
 8

 9                                           ***

10   UNITED STATES OF AMERICA,                     )
                                                   )   2:20-cr-00283-APG-DJA
11                              Plaintiff,         )
12                                                 )
     v.                                            )   STIPULATION TO CONTINUE
13                                                 )   SENTENCING HEARING
     DEANDRA MICHELLE SMITH,                       )   (First Request)
14                                                 )
15                              Defendant.         )
                                                   )
16
           IT IS HEREBY STIPULATED by and between the United States of America,
17

18   by and through Nicholas A. Trutanich, United States Attorney, Jim W. Fang,

19   Assistant United States Attorney; and DEANDRA MICHELLE SMITH, Defendant,
20
     by and through her counsel, Angela H. Dows, Esq. that the sentencing hearing in
21
     the above-entitled matter, currently scheduled for February 18, 2021, at the hour of
22
     09:30 a.m., be vacated and continued for approximately sixty (60) days, or to a date
23

24   and time to be set by this Honorable Court.          This is the first request for a

25   continuance in this case. This Stipulation is entered into based upon the following:
26
           1.     Defendant Deandra Smith requests additional time to be able to
27
           address one or more of the following: (a) items that may impact her status
28
     Case 2:20-cr-00283-APG-DJA Document 10 Filed 02/02/21 Page 2 of 4


           with or after the anticipated stay within the Bureau of Prisons, including
 1

 2         resolving an outstanding warrant on a matter in Arizona related to hotel

 3         room charges, (b) gathering documents and information on her behalf in
 4
           preparation for sentencing.
 5
           2.     Finally, instant defense counsel also requests additional time to be
 6
           able to adequately represent her client in relation to sentencing, including
 7

 8         preparing/filing objections if any, and gathering sentencing information on

 9         behalf of the client.
10
           3.     Defendant DEANDRA MICHELLE SMITH has no objection to the
11
           continuance, and specifically has requested the subject continuance for the
12
           reasons stated.
13

14         4.     For all the above-stated reasons, the ends of justice would best be

15         served by a continuance of the February 18, 2021 sentencing hearing.
16
           DATED this 2nd day of February, 2021.
17

18   NICHOLAS A. TRUTANICH                       CORY READE DOWS & SHAFER
     United States Attorney                      By: /s/ Angela H. Dows
19
     By: /s/ Jim W. Fang                         ANGELA H. DOWS, ESQ.
20   JIM W. FANG                                 Appointed Counsel for Deandra Smith
     Assistant United States Attorney
21   Counsel for Plaintiff
22

23

24

25

26
27

28

                                             2
     Case 2:20-cr-00283-APG-DJA Document 10 Filed 02/02/21 Page 3 of 4



 1

 2

 3

 4

 5

 6
                            UNITED STATES DISTRICT COURT
 7

 8                                 DISTRICT OF NEVADA

 9                                            ***
10
     UNITED STATES OF AMERICA,                      )
11                                                  )   2:20-cr-00283-APG-DJA
                                 Plaintiff,         )
12                                                  )
     v.                                             )   FINDINGS OF FACT,
13
                                                    )   CONCLUSIONS OF LAW,
14   DEANDRA MICHELLE SMITH,                        )   AND ORDER THEREON
                                                    )
15                               Defendant.         )
                                                    )
16

17                                      FINDINGS OF FACT

18         Based on the pending Stipulation of the parties, and good cause appearing
19
     therefore, the Court finds that:
20
           1.     Defendant requests additional time in order to address one or more
21
                  matters prior to sentencing that may impact her status in and
22

23                following any potential custody following her sentencing;

24         2.     Defendant’s counsel also requests additional time to prepare for Ms.
25
                  Smith’s sentencing, including assisting in gathering any potential
26
                  documentation Ms. Smith provides in support thereof;
27
           2.     Counsel for Defendant has conferred with her client, and Defendant
28

                                               3
     Case 2:20-cr-00283-APG-DJA Document 10 Filed 02/02/21 Page 4 of 4


                  DEANDRA MICHELLE SMITH has no objection to the requested
 1

 2                continuance to the sentencing date.

 3                                CONCLUSIONS OF LAW
 4
           1.     Denial of this request for continuance would result in a miscarriage of
 5
     justice, as additional time is needed for the parties to prepare for the sentencing
 6
     hearing, and review the file and the case with counsel.
 7

 8         2.     For all the above-stated reasons, the ends of justice would best be

 9   served by a continuance of the sentencing hearing.
10
                                           ORDER
11
           IT IS THEREFORE ORDERED that the sentencing hearing currently
12
     scheduled for February 18, 2021 at 09:30 a.m., be vacated and continued to
13

14   April 29, 2021, at the hour of 9:30 a.m. in LV courtroom 6C.

15
                                     IT IS SO ORDERED.
16

17                                   ________________________________________________
                                     UNITED STATES DISTRICT JUDGE
18                                             February 2, 2021
                                     DATED: ________________________
19

20

21

22

23

24

25

26
27

28

                                               4
